Citation Nr: 1813121	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  13-09 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed in a July 18, 2007 Board decision denying entitlement to an effective date earlier than June 23, 1997 for the award of service connection for posttraumatic stress disorder (PTSD), to include on the basis of CUE in an August 1979 rating decision.  

2.  Whether CUE was committed in a November 23, 2012 Board decision dismissing the claim of entitlement to an effective date earlier than June 23, 1997 for the award of service connection for PTSD and denying entitlement to an effective date earlier than June 23, 1997 for the award of service connection for loss of use of both lower extremities, residuals of demyelinating disease, claimed as multiple sclerosis.  


REPRESENTATION

Moving party represented by: John Hamby, Registered Nurse



ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1978 to April 1979.  

These matters come before the Board of Veterans' Appeals (Board) on a motion filed by the Veteran in February 2013 to revise or reverse the July 2007 and November 2012 Board decisions.  

This case has an extensive procedural history.  In its most recent decision in December 2015, the Board dismissed the Veteran's motion to revise or reverse the July 18, 2007 Board decision denying entitlement to an effective date earlier than June 23, 1997 for the award of service connection for PTSD based on CUE; and dismissed the Veteran's motion to revise or reverse the November 23, 2012 Board decision dismissing the claim for an effective date earlier than June 23, 1997 for the award of service connection for PTSD and denying an effective date earlier than June 23, 1997 for the award of the grant of service connection for loss of use of both lower extremities, residuals of demyelinating disease, claimed as multiple sclerosis.  The Veteran appealed the December 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2017 memorandum decision, the Court vacated the December 2015 decision finding that the Board erred in dismissing the Veteran's CUE motion on the basis that the assertions did not meet the pleading requirements.  The Court remanded the matters for further consideration consistent with the memorandum decision.  The case has been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACTS

1.  In a final July 18, 2007 decision, the Board denied an effective date earlier than June 23, 1997 for the award of service connection for PTSD, to include on the basis of CUE in an August 1979 rating decision.  

2.  The correct facts as they were known at the time of July18, 2007 decision were before the Board, and the statutory or regulatory provisions extant at that time were correctly applied.  

3.  The Board's July 18, 2007 decision that denied an effective date earlier than June 23, 1997 for the award of service connection for PTSD, to include on the basis of CUE in an August 1979 rating decision, was consistent with, and reasonably supported by, the evidence of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.  

4.  In a final November 23, 2012 decision, the Board dismissed the claim for an effective date earlier than June 23, 1997 for the award of service connection for PTSD and denied an effective date earlier than June 23, 1997 for the award of the grant of service connection for loss of use of both lower extremities, residuals of demyelinating disease, claimed as multiple sclerosis.

5.  The correct facts as they were known at the time of November 23, 2012 decision were before the Board, and the statutory or regulatory provisions extant at that time were correctly applied.

6.  The Board's November 23, 2012 decision that dismissed the claim for an effective date earlier than June 23, 1997 for the award of service connection for PTSD was consistent with, and reasonably supported by, the evidence of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.  

7.  The Board's November 23, 2012 decision that denied an effective date earlier than June 23, 1997 for the award of the grant of service connection for loss of use of both lower extremities, residuals of demyelinating disease, claimed as multiple sclerosis, was consistent with, and reasonably supported by, the evidence of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for the revision or reversal on the basis of CUE in the July 18, 2007 Board decision that denied an effective date earlier than June 23, 1997 for the award of service connection for PTSD, to include on the basis of CUE in an August 1979 rating decision, have not been met.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2017).

2.  The criteria for the revision or reversal on the basis of CUE in the November 23, 2012 Board decision that dismissed the claim for an effective date earlier than June 23, 1997 for the award of service connection for PTSD have not been met.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2017).

3.  The criteria for the revision or reversal on the basis of CUE in the November 23, 2012 Board decision that denied an effective date earlier than June 23, 1997 for the award of service connection for loss of use of both lower extremities, residuals of demyelinating disease, claimed as multiple sclerosis, have not been met.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regards to claims alleging clear and unmistakable error, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  An allegation of clear and unmistakable error does not actually represent a "claim" but rather is a collateral attack on a final decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  Therefore, the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the clear and unmistakable error issue.

Procedural and Factual Background

To provide overall context, the Board finds that a recitation of the relevant procedural and factual background with respect to this motion is required.  

A longitudinal review of the record reveals that service treatment records detailed treatment for functional bowel syndrome, allergic rhinitis, hypertriglyceridemia, and passive-dependent personality disorder.  The Veteran was hospitalized for a period of ten days with a prolonged viral illness in February 1979.  Additional service treatment records dated in February 1979 reflected that the Veteran appeared tearful, depressed, anxious, worrisome, and emotionally labile.  It was noted that he became overanxious over minor matters.  The diagnosis was anxiety and depressive reaction in a passive dependent personality.  A psychiatry consultation report concluded the Veteran had a severe personality disturbance with a passive-dependent personality and administrative discharge was recommended.

A March 1979 service personnel record reflects that the Veteran met the criteria for administrative separation due to his diagnosis of a severe personality disorder, passive-dependent type. 

In May 1979, the Veteran filed claims for entitlement to service connection for prolonged viral illness, knee injury, and allergies with asthma and viral illness.  In an August 1979 rating decision, the RO denied entitlement to service connection for allergies with secondary asthma and prolonged viral illness as well as for a knee injury.  The RO informed the Veteran of the August 1979 rating decision in a September 11, 1979 letter associated with the claims file. 

In a statement received on June 23, 1997, the Veteran claimed entitlement to service connection for PTSD, due to military sexual trauma and multiple sclerosis.  In a November 1999 rating decision, the RO denied entitlement to service connection for multiple sclerosis and granted entitlement to service connection for PTSD, assigning an initial 100 percent rating, effective from the date of the service connection claim on June 23, 1997.  In December 1999, the Veteran filed a notice of disagreement for the matter of entitlement to service connection for multiple sclerosis.  In January 2000, the Veteran filed a notice of disagreement, seeking an earlier effective date of May 11, 1979, for the award of entitlement to service connection for PTSD.  He asserted that he filed a VA disability claim on May 11, 1979, and was not psychologically competent to perfect his VA claim because he had acute PTSD.  He further asserted that VA failed to assist him in developing his claim at that time, failing to schedule medical and psychiatric examinations for him.  In a July 2002 statement, the Veteran continued to assert entitlement to an earlier effective date, claiming CUE in the August 1979 rating decision.

Thereafter, the Board remanded both matters for additional development.  In a July 2007 decision, the Board granted entitlement to service connection for a demyelinating disease.  It was determined that symptoms of an organic disease of the nervous system, diagnosed as a demyelinating disease, were shown to a compensable degree within one year following the Veteran's discharge from active duty.  

In the July 2007 decision, the Board also denied entitlement to an effective date prior to June 23, 1997, for the award of service connection for PTSD, to include as based on CUE in an August 1979 rating decision.  The basis for that denial is discussed in detail in the portion below.  

In an October 2007 RO decision, the RO effectuated the Board's award, granting entitlement to service connection for loss of use of both lower extremities, residuals of demyelinating disease, claimed as multiple sclerosis, assigning a 100 percent rating, effective June 23, 1997. 

In December 2008, the Veteran filed another claim for entitlement to an effective date prior to June 23, 1997, for the award of service connection for PTSD. 

In rating decisions dated in March 2009 and April 2009, the RO denied entitlement to an earlier effective date of June 23, 1997, for service connection for PTSD based on CUE.  Thereafter, the Veteran perfected an appeal for the matter of entitlement to an earlier effective date for service connection for PTSD. 

In February 2010, the Veteran filed a claim for entitlement to an effective date prior to June 23, 1997, for the award of service connection for residuals of multiple sclerosis.  The Veteran also perfected an appeal for the matter of entitlement to an earlier effective date for service connection for loss of use of both lower extremities, residuals of demyelinating disease, claimed as multiple sclerosis.

In a November 2012 decision, the Board dismissed the claim of entitlement to an effective date earlier than June 23, 1997, for the grant of service connection for PTSD.  The Board also denied entitlement to an effective date earlier than June 23, 1997, for the grant of service connection for loss of use of both lower extremities, residuals of demyelinating disease, claimed as multiple sclerosis.  The basis for the dismissal and denial is discussed in detail in the portion below.  

CUE

A final Board decision may be revised or reversed on the grounds of clear and unmistakable error by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C. §§ 5109A, 7111(a), (c) (2012).  Motions for review of prior Board decisions on the grounds of clear and unmistakable error are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411 (2017).  The Board has original jurisdiction to consider motions for revision of prior Board decisions.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411.

There is a three part test for clear and unmistakable error: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of clear and unmistakable error as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).  The benefit of the doubt provisions of 38 U.S.C. § 5107(b) are inapplicable in clear and unmistakable error motions.  38 C.F.R. § 20.1411(a).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. 

An error cannot be clear and unmistakable error unless it is absolutely clear that a different result would have ensued, but for the error.  38 U.S.C. § 7111(e).

In his February 2013 motion, the Veteran is asserting that the July 2007 and November 2012 Board decisions warranted revision on the grounds of CUE.  The Veteran clearly indicated that he should have an effective date of April 29, 1979, for the awards of service connection for PTSD and service connection for residuals of demyelinating disease, claimed as multiple sclerosis.  The Veteran is challenging the 2007 and 2012 Board findings that his August 1979 rating decision was final, because he had not been properly notified of the decision.  He contends that the September 1979 notification letter informing him of the decision was clearly sent to an incorrect address.  He further asserts that September 1979 letter did not comport with U.S. Postal Service regulations as the address did not identify a street number.  He contends that as a result of these errors, his 1979 service connection claims were still pending.  On that basis, the Veteran asserts that the outcome would have been manifestly different because the evidence that was subsequently added, expanded the scope of his claim to include PTSD and demyelinating disease, both of which were eventually decided favorably.

As a threshold matter, it has already been established by the Court, the Veteran's CUE allegations have been asserted with sufficient specificity.  Consequently, the Board will address these allegations on their merits.

With regard to the Veteran's assertions that the July 2007 and November 2012 Board decision committed CUE when they found that the August 1979 rating decision was final, the Board finds that these contentions are without merit.  

As referenced above, in its July 2007 Board decision, the Board denied entitlement to an effective date earlier than June 23, 1997 for the award of the grant of service connection for PTSD, to include on the basis of CUE in an August 1979 rating decision.  The Board found that it was not shown that the correct facts were not before VA or that statutory or regulatory provisions extant at that time were incorrectly applied in the August 1979 rating decision that did not consider or develop a claim for benefits for a psychiatric disability.  It was specifically indicated that the first communication from the Veteran seeking service connection for PTSD was received on June 23, 1997.

The Board found that service treatment records could not be construed as an informal claim for benefits and the Veteran did not file a claim, formal or informal, for benefits for a psychiatric disorder.  The Board further concluded that the Veteran had not reasonably raised an informal claim of service connection for a psychiatric disability prior to June 23, 1997, and the RO did not err by failing to consider such a claim in August 1979.  Regarding the Veteran's allegation that the August 1979 rating decision contained CUE because the RO failed to assist him by ordering a VA examination to determine whether functional bowel syndrome was related to a mental disorder or to develop evidence regarding a psychiatric disability, the Board noted that a breach of the duty to assist could not constitute CUE.

The Board further concluded that the August 1979 RO decision that did not consider or assist the Veteran to develop a claim of service connection for a psychiatric disability was entirely consistent with, and supported by, the evidence of record; was in accordance with governing law and regulations; and did not involve CUE.  The Board then acknowledged the Veteran's arguments that he did not perfect a claim for PTSD because of falsification of his DD Form 214 and threats that he received in June 1979 to keep quiet about the events that happened during his service.  However, the Board determined that those allegations did not provide a basis to give the Veteran an effective date of May 11, 1979, for the award of service connection for PTSD. 

The Board highlighted that the Veteran did not file a claim for benefits based on a psychiatric disorder in May 1979 and was not entitled to receive benefits for PTSD back to May 1979 in the absence of such a claim.  It was also noted that the Board could not apply the principle of equitable tolling, despite the Veteran's assertions that he was not mentally competent to file a claim for a psychiatric disorder in May 1979.  While medical evidence of record showed that he was receiving psychiatric treatment in 1979, it was not shown that he was incapable of rational thought, deliberate decision making, handling his own affairs, or unable to function in society when filing his claim in May 1979.  Thus, the Board concluded that the evidence did not show that the Veteran filed a claim seeking service connection for PTSD within one year after his separation from service or prior to June 23, 1997.

In the November 2012 decision, the Board dismissed the claim of entitlement to an effective date earlier than June 23, 1997, for the grant of service connection for PTSD.  The Board found that once a decision assigning, or affirming on appeal, an effective date has become final, here with the July 2007 Board decision, which affirmed the RO's assignment of an effective date of June 23, 1997, for the award of service connection for PTSD in the November 1999 rating decision, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed Board decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  The Board determined that the Veteran's freestanding claim for an earlier effective date for the grant of service connection for PTSD was legally barred.  As the law was dispositive, the claim was dismissed due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be dismissed due to a lack of legal merit).

In the November 2012 decision, the Board also denied entitlement to an effective date earlier than June 23, 1997, for the grant of service connection for loss of use of both lower extremities, residuals of demyelinating disease, claimed as multiple sclerosis.  The Board found that the Veteran's formal claim of entitlement to service connection for multiple sclerosis was received on June 23, 1997.  The Board further determined that no document prior to June 23, 1997, could be construed as a formal or informal claim of entitlement to service connection for multiple sclerosis or demyelinating disease.  Similarly to the July 2007 Board decision, the November 2012 Board decision concluded that the Veteran had not pursued a claim for multiple sclerosis or demyelinating disease among the claims identified in the May 1979 claim.  

The Veteran's argument that the July 2007 and November 2012 Board decisions committed CUE in finding that the August 1979 rating decision was final is not a sufficient basis for a finding of CUE in this case.  In that regard, the Board finds that the finality of the August 1979 rating decision was not addressed by either decision, as it was articulated by the July 2007 and November 2012 Board decisions that a claim for benefits for PTSD and demyelinating disease had not been asserted in the May 1979 claim.  Indeed, both decisions examined the record to determine whether an informal or formal claim evidencing an intent to file for benefits for PTSD and demyelinating disease could be construed prior to June 23, 1997.  The July 2007 Board decision went even further by also addressing any failure by the August 1979 rating decision to adjudicate the Veteran's psychiatric disability or by the RO to develop his psychiatric disability as well as any equitable interests for awarding an earlier effective date.  Because the July 2007 and November 2012 Board decisions had determined that the May 1979 claim did not involve a claim for PTSD or demyelinating disease (multiple sclerosis), there was no need to discuss whether the August 1979 rating decision was final.  Again, as finality of the August 1979 rating decision was not addressed, the Veteran's underlying CUE allegation does not provide him with an avenue warranting revision.  Nevertheless, the Board finds that the July 2007 and November 2012 Board decisions accurately recited the correct facts as they were known at the time, and correctly applied the statutory and regulatory provisions in effect at that time.  

Thus, the Board concludes that the Veteran's arguments do not point to errors that would serve as a basis for a finding of CUE in either the July 2007 or November 2012 Board decisions.  Moreover, the July 18, 2007 and November 23, 2012 Board decisions were adequately supported by the evidence of record.  Furthermore, it has not been shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied, such that the outcome of the claims would have been manifestly different but for the error.  As the Veteran has not demonstrated CUE in the Board's July 2007 decision denying an effective date earlier than June 23, 1997 for the award of the grant of service connection for PTSD, to include on the basis of CUE in an August 1979 rating decision; in the November 23, 2012 decision dismissing the claim for an effective date earlier than June 23, 1997 for the award of service connection for PTSD; or in the November 23, 2012 decision denying an effective date earlier than June 23, 1997 for the award of service connection for loss of use of both lower extremities, residuals of demyelinating disease, claimed as multiple sclerosis, the motion for revision on the basis of CUE must be denied.  


ORDER

The motion for revision on the basis of CUE in the July 18, 2007 Board decision that denied an effective date earlier than June 23, 1997 for the award of the grant of service connection for PTSD, to include on the basis of CUE in an August 1979 rating decision, is denied.  

The motion for revision on the basis of CUE in the November 23, 2012 Board decision that dismissed the claim for an effective date earlier than June 23, 1997 for the award of service connection for PTSD is denied.   

The motion for revision on the basis of CUE in the November 23, 2012 Board decision that denied an effective date earlier than June 23, 1997 for the award of service connection for loss of use of both lower extremities, residuals of demyelinating disease, claimed as multiple sclerosis, is denied.   




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


